Citation Nr: 0527847	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  01-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals, left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from April 1993 to February 
1996.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which 
continued the assignment of a 20 percent evaluation for the 
veteran's service-connected left ankle disability.  The Board 
remanded this claim in October 2003.  During remand, service 
connection for deep peroneal nerve neuropraxia, left, was 
granted, and a 10 percent evaluation was assigned for that 
disability, effective October 3, 2002, in addition to the 20 
percent evaluation for left ankle disability, but the RO 
denied an evaluation in excess of 20 percent for left ankle 
disability.  The claim for an increased evaluation now 
returns to the Board.  

In its October 2003 remand, the Board noted that the veteran 
raised claims of entitlement to service connection for 
painful scars resulting from surgical treatment of the 
service-connected left ankle disability and for a knee 
disorder secondary to the service-connected ankle disability.  
The record before the Board does not reflect that these 
claims have been adjudicated.  These matters are REFERRED to 
the agency of original jurisdiction.

By a rating decision issued in August 2002, a temporary total 
(100 percent) convalescent evaluation was assigned from July 
18, 2002 through September 30, 2002, and, by a December 2002 
rating decision, that evaluation was extended to October 31, 
2002.  The record does not reflect that the veteran disagreed 
with this termination date for the temporary total 
evaluation, and no issue regarding the award of a temporary 
total evaluation is before the Board on appeal at this time.

The veteran has not disagreed with any aspect of the January 
2003 rating decision which granted service connection for 
neuopraxia, left foot, and assigned a 10 percent evaluation 
for that disability.  No appeal regarding that claim is 
before the Board for review at this time.

By a statement submitted in June 2004, the veteran raised a 
claim of entitlement to service connection for tinnitus and 
hearing loss, as well as reiterating that he had a knee 
disorder due to his service-connected left ankle disability 
and limp.  He also stated that he had major depression as a 
result of his service-connected disability.  These additional 
claims are REFERRED to the agency of original jurisdiction.  


FINDING OF FACT

The veteran's residuals of a service-connected left ankle 
fracture are manifested by painful ambulation requiring 
repeated immobilization or near immobilization of the ankle 
and requiring use of assistive devices during the pendency of 
this claim, frequent lost time from work, subluxation, 
diagnoses of sinus tarsi syndrome and peroneal tendonitis, 
among other diagnoses, and severe degenerative joint disease 
with osteochondritis and an osteochondral defect on 
radiologic examination.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no higher 
evaluation, for residuals, left ankle fracture, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Code 5284 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for residuals, left ankle fracture.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the report of the veteran's October 2000 
scheduled periodic VA examination was accepted as his claim 
for an increased evaluation in excess of 20 percent for 
residuals of a left ankle injury.  As that examination was 
scheduled prior to enactment of the VCAA, the veteran did not 
receive any VCAA notice prior to the unfavorable AOJ decision 
that followed that decision.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Following enactment of the VCAA, the veteran was first 
notified of the enactment of the VCAA in a January 2002 
statement of the case (SOC) which provided the veteran with 
the complete text of 38 C.F.R. § 3.159, as revised to 
incorporate and implement all provisions of the VCAA.  

Thereafter, the veteran was provided a discussion of the 
types of evidence necessary to substantiate his claim in the 
Board's October 2003 Remand of the issue, and in a multi-page 
letter from the RO in April 2004.  

The duty to assist was met by providing VA examination in 
April 2004, and by obtaining the veteran's current VA 
clinical records, as directed in the Board's October 2003 
Remand.  In addition, the veteran submitted private clinical 
records and employment time and attendance records.  

The appellant was not prejudiced by not receiving the VCAA 
notification prior to the initial AOJ decision, as he has had 
several years to respond to the notification under the VCAA, 
including more than three years since the 2002 SOC and more 
than one year since the April 2004 notification.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Additionally, the duty to assist 
has been met, and the evidence necessary to make an equitable 
disposition of the claim is of record.  The Board may proceed 
with review of the merits of the claim.

Applicable law and regulations, claim for increased 
disability evaluation

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Law and regulations applicable to evaluation of ankle and 
foot disability

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5271, a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.

Under DC 5284, which concerns other foot injuries, 
evaluations of 10, 20, and 30 percent are authorized for 
moderate, moderately severe, and severe conditions, 
respectively, and a 40 percent evaluation for loss of use of 
the foot.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2004).  For example, the combined evaluation for 
disabilities below the knee shall not exceed the 40 percent 
maximum schedular evaluation allowed for below-knee 
amputation under DC 5165.  This 40 percent rating may be 
further combined with evaluation for disabilities above the 
knee, but not to exceed the above the knee amputation 
elective level.

Claim for an evaluation in excess of 20 percent for 
residuals, left ankle fracture

By a rating decision issued in July 1996, the veteran was 
awarded service connection for residuals, left ankle 
fracture, and a 20 percent disability evaluation was assigned 
under DC 5271, effective in February 1996.  The veteran 
underwent routine reexamination in October 2000.  By a rating 
decision issued in February 2001, the 20 percent evaluation 
for residuals, left ankle fracture, was continued.  The 
veteran's disagreement with that rating determination 
underlies this appeal.

On VA examination conducted in October 2000, the veteran 
reported that he continued to be employed as a mail processor 
at a post office.  He reported continued constant pain in the 
left ankle, as well as weakness, swelling, instability, 
giving away, locking up, fatigability, and lack of endurance 
in the ankle.  He reported that his left ankle pain was 
increasing.  The pain was not controlled with Vioxx.  There 
was no edema of the left ankle, but there was slight pain 
with eversion.  The veteran was given a note for work 
reflecting that he should avoid prolonged standing.

The veteran reported that he was currently being seen once 
yearly at the VA orthopedic clinic, but had been told that he 
was going to be referred to a civilian doctor for a second 
attempt at arthroscopic surgery to repair his ankle.  This 
was deferred because he was told that the only way the ankle 
would be free from pain would be if he were to have a fusion.  
The veteran reported that a flare-up of pain, to a 6 or 7 on 
a scale of 1 to 10 occurred as frequently as daily, lasting 
up to 4 hours, precipitated by weather, dampness, coldness, 
or prolonged weight bearing, and alleviated by heat and rest.  
The veteran was wearing an ankle supporter which extended 
beneath his foot and up the back of the leg to mid calf.  He 
denied dislocation of the left ankle, but reported recurrent 
subluxation, happening one or two times per week.  He 
reported that he missed one or two days of work per month as 
a result of his ankle disability.  He reported that he was 
beginning to have left knee pain over the past six months, 
which he attributed to his left ankle disability.

There was medial and lateral malleolus tenderness on 
palpation.  There was also anterior ankle tenderness on 
palpation.  There was no crepitus or anterior or posterior 
drawer sign.  The veteran's gait was marked by a limp on the 
left leg.  Heel walk on the right was normal, but he had 
difficulty on the left due to limited range of motion and 
pain.  The veteran was unable to toe walk on the left.  There 
was no warmth, erythema, swelling or confusion of the left 
ankle.  Left ankle plantar flexion was to 10 degrees and 
dorsiflexion was to 5 degrees, with stated pain and sighing.  
Inversion was from 0 to 5 degrees with stated pain and 
grimace, and eversion was approximately 0 to 2.5 to 5 
degrees, also with stated pain and grimace.  Flexor and 
extensor strength on the left was 3+/5+ with stated pain and 
grimace with increased resistance.  The veteran guarded his 
left ankle throughout the entire examination.  There was no 
muscle atrophy.  There was hyperextension of the second 
through fifth digits of the left foot, which the veteran 
stated resulted from the left ankle injury.  Radiologic 
examination of the left ankle disclosed no abnormality, but 
magnetic resonance imaging (MRI) of the left ankle disclosed 
increased signal in the lateral aspect of the talus, and 
sclerotic areas within several of the bones.  The examination 
was interpreted as showing a small osteoid osteoma.  

VA outpatient treatment notes dated in December 2001 reflect 
that the veteran complained of chronic ankle pain with 
instability, with pain on walking and standing.  There was no 
laxity on examination.  MRI examination conducted in February 
2002 disclosed a small defect in the cartilage and signal 
changes in the mid and lateral aspect of the talar dome and a 
lesion in the anterior aspect of the body of the calcaneus.  

In July 2002, the veteran underwent left ankle arthroscopy 
with debridement of a left osteochondral lesion.  There was 
an area of grade one chondromalacia on the distal tibia and a 
6 millimeter diameter osteochondral lesion on the apex of the 
lateral talar dome.

VA outpatient treatment records in October 2002 reflect that 
the veteran complained of pain on the dorsum of the left 
foot.  He also complained of tenderness and pain constantly 
distal to the surgical incision.  Tinel's sign was positive 
at the anterolateral site.  There was 2+ tenderness over the 
deep peroneal nerve distribution.  Dorsiflexion was to five 
degrees and plantar flexion was to 10 degrees.  Inversion and 
eversion were limited by pain.  The assigned diagnoses 
included left deep peroneal nerve neuropraxia.

Outpatient treatment notes in October 2003 reflect some 
improvement in range of motion of the left ankle and some 
decrease in pain.  The list of the veteran's outpatient and 
treatment visits reflect no further orthopedic treatment 
prior to VA examination conducted in April 2004.

On VA examination conducted in April 2004, dorsiflexion was 
to 15 degrees; plantar flexion was to five degrees.  There 
was minimal inversion and eversion.  The veteran reported 
some numbness on the dorsum of his foot, as well as plantar 
numbness.  Plantar flexion of the ankle was weak.  There was 
spasm on dorsiflexion.  Radiologic examination disclosed no 
significant degenerative changes, and no osteochondral 
defects were present.  The examiner concluded that the 
veteran had post-traumatic left ankle stiffening.  He 
remarked that the veteran was likely to still be able to 
work, but might require restrictions on climbing or heavy 
lifting.  

June 2004 private outpatient treatment records disclose that 
the veteran underwent two corticosteroid injections in the 
ankle and participated in physical therapy.  After physical 
therapy, he had approximately five degrees of dorsiflexion, 
where previously there was -2 degrees of dorsiflexion.  An 
AFO (ankle foot orthosis) with a hinge for ankle stability 
was prescribed.  For purposes of information only, and 
without reliance thereon, the Board notes that an AFO is a 
double, upright, methyl device with a leather-covered body, 
going up to the calf, attached to a metal stirrup fastened 
directly to a shoe or a removable plastic or metal foot plate 
that slides into a shoe, used to support the ankle and foot 
area of the body.

Private clinical records dated in July 2004 reflect that MRI 
examination of the ankle disclosed osteochondral lesions and 
degenerative changes.  The veteran had tenderness along the 
medial and lateral ligaments of the ankle.  There was mild 
crepitus.  A below-knee (BK) CAM walker was prescribed to 
immobilize the ankle.  For purposes of information only, and 
without reliance thereon, the Board notes that a CAM walker 
is a walking boot made of a one-piece foam liner attached to 
double aluminum uprights that limits movement of the ankle 
and/or foot, with an adjustable ankle joint built into the 
walking boot that can be set to restrict movement or allow a 
set amount of movement to occur.

The provider recommended arthroscopy of the ankle if this 
conservative therapy with the CAM walker did not help.  The 
assigned diagnoses were degenerative joint disease, ankle, 
osteochondral defect/talus fracture.  

The record of private outpatient treatment in September 2004 
discloses that the veteran reported an approximate 60 percent 
improvement with the CAM walker.  There was tenderness along 
the extensor digitorum longus on the lateral aspect of the 
foot and in the lateral gutter of the ankle.  Range of motion 
had improved with physical therapy.  The veteran was given a 
corticosteroid injection in the ankle.

In October 2004, the veteran required cast immobilization of 
the ankle.  In January 2005, the veteran reported some 
improvement.  There was a positive Tinel's sign with 
palpation and compression over the sinus tarsi on the lower 
left extremity.  In addition to the assigned diagnoses of 
degenerative joint disease, talus bone fracture, and painful 
ambulation, a diagnosis of sinus tarsi syndrome was assigned.

Private outpatient clinical evaluation in March 2005 
discloses that the veteran had severe degenerative joint 
disease with osteochondritis and osteochondral defect.  The 
veteran was using an ankle brace with good response.  There 
was pain along the ankle at the anterior talar tibial 
ligament and calcaneal tibial ligament.  Peroneal tendinitis, 
improved, was noted.

The veteran also submitted attendance reports from his 
employment which disclose use of leave without pay or of 
leave without pay in lieu of sick leave of four hours of more 
in a majority of the pay periods for the two-year period 
covered by the report.

Analysis

The veteran currently has a 20 percent disability evaluation 
assigned for his left ankle disability under 38 C.F.R. 
§ 4.71, DC 5271, which provides the criteria for evaluation 
based on loss of range of motion and for arthritis of the 
ankle (see DCs 5003, 5010).  

However, in additional to loss of range of motion, the 
veteran complained subjectively of recurrent locking and 
giving away of the ankle, until he underwent surgery in 2002.  
Following that surgery, he has spent a lengthy period using 
various appliances to immobilize or nearly immobilize the 
ankle, including an AFO and a CAM walker.  

Moreover, in addition to the diagnoses of degenerative joint 
disease, osteochondritis, and osteochondral defect, 
additional diagnoses of sinus tarsi syndrome and peroneal 
tendonitis have been assigned.  

Given the diagnoses and symptomatology, such as locking and 
giving away, which have been manifested during the pendency 
of this appeal and which are not encompassed in the 
evaluation under DC 5271, the Board finds that an evaluation 
under DC 5284, for foot injury, is a more accurate diagnostic 
code for application in this case.  Under DC 5284, a 
moderately severe foot injury warrants a 30 percent 
evaluation.  The Board finds that the evidence in this case 
warrants a 30 percent evaluation under DC 5284.  

The criteria for a severe foot injury, so as to warrant a 40 
percent evaluation under DC 5284, are not met.  In 
particular, although the veteran has had manifestations of 
his service-connected left ankle injury ranging from 
instability to surgical intervention to immobilization and 
need for prosthetic support, he has, nevertheless, continued 
to work full-time, with the Postal Service, as a mail 
processor, albeit with frequent sick leave or leave without 
pay.

Moreover, the Board notes that, under 38 C.F.R. § 4.68, the 
evaluation for the veteran's left lower extremity disability 
rating is limited to 40 percent, the maximum schedular 
evaluation allowed for disability due to amputation below the 
knee.  The veteran has a 10 percent evaluation for left deep 
peroneal nerve neuropraxia.  That evaluation, combined with 
the 30 percent evaluation allowed for moderately severe left 
foot injury under DC 5284 results in a combined 40 percent 
evaluation, the maximum evaluation allowed by the rating 
schedule for the veteran's left below-knee disability.  By 
regulation, an evaluation in excess of 30 percent for the 
veteran's left ankle and foot disability, evaluated by 
analogy under DC 5284, is precluded, and the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant a higher evaluation.  


ORDER

An increased evaluation to 30 percent for residuals, left 
ankle fracture, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


